UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-02864 PIONEER BOND FUND (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:June 30 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Bond Fund By (Signature and Title) /s/ John F. Cogan, Jr. John F. Cogan, Jr., President Date: August 20, 2013 Pioneer Bond Fund BB&T CORPORATION Ticker: BBT Security ID: 054937404 Meeting Date: APR 23, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation of For For Management BB&T to Change the Payment Dates of its Preferred Stock Dividends to Conform with the Payment Date of its Common Stock Dividends and Conform Preferred Stock Record Dates 2 Adjourn Meeting For For Management END NPX REPORT
